Exhibit 10.5

 

THIS NOTE, THE MAKER’S OBLIGATIONS HEREUNDER, AND THE PAYEE’S RIGHTS HEREUNDER,
ARE SUBORDINATE TO CERTAIN SENIOR INDEBTEDNESS OF THE MAKER, AS, IN THE MANNER
AND TO THE EXTENT PROVIDED IN THOSE CERTAIN SUBORDINATION AGREEMENTS OF EVEN
DATE HEREWITH BY AND AMONG THE PAYEE AND CAPITAL TEMPFUNDS (AS SAME MAY BE
AMENDED, MODIFIED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME).

 

$4,000,000

 

July     , 2008

 

AMENDED AND RESTATED TERM NOTE

(Tranche B)

 

FOR VALUE RECEIVED, the undersigned, CRDENTIA CORP., a Delaware corporation (the
“Maker”), hereby promises to pay to ComVest Capital, LLC, a Delaware limited
liability company (“ComVest), or registered assigns (hereinafter, collectively
with ComVest, the “Payee”), the sum of Four Million ($4,000,000) Dollars (the
“Principal”), with interest thereon, on the terms and conditions set forth
herein and in the Amended and Restated Revolving Credit and Term Loan Agreement
of even date herewith by and between the Maker and ComVest (the “Loan
Agreement”).  Terms defined in the Loan Agreement and not otherwise defined
herein shall have the meanings assigned thereto in the Loan Agreement.

 

Payments of principal of, interest on and any other amounts with respect to this
Term Note (this “Note”) are to be made in lawful money of the United States of
America.

 

1.                                       Payments.

 

(a)                                  Interest.  This Note shall bear interest
(“Interest”) on Principal amounts outstanding from time to time from the date
hereof at the rate of twelve and one-half (12.5%) percent per annum; provided,
however, that during the continuance of any Event of Default under the Loan
Agreement, the interest rate hereunder shall be seventeen and one-half (17.5%)
percent per annum.  All Interest shall be computed on the daily unpaid Principal
balance of this Note based on a three hundred sixty (360) day year, and shall be
payable monthly in arrears on the first day of each calendar month commencing
July 1, 2008, and upon the maturity hereof.

 

(b)                                 Principal.  The outstanding Principal of
this Note shall be due and payable in full on February 28, 2011.

 

(c)                                  Non-Business Day.  If any scheduled payment
date as aforesaid is not a business day in the State of Texas or the State of
Florida, then the payment to be made on such scheduled payment date shall be due
and payable on the next succeeding business day, with additional interest on any
Principal amount so delayed for the period of such delay.

 

2.                                       Prepayment.

 

(a)                                  Optional Prepayment of Principal.  All or
any portion of the unpaid Principal balance of this Note, together with all
accrued and unpaid Interest on the Principal

 

--------------------------------------------------------------------------------


 

amount being prepaid, may at the Maker’s option be prepaid in whole or in part,
at any time or from time to time, upon ten (10) days’ prior written notice to
the Payee, provided that the Payee shall retain the right to convert all or any
portion of such Principal amount called for prepayment, together with any or all
Interest accrued thereon, at any time prior to the date fixed for prepayment,
and thereafter until such prepayment is actually made.  Any optional prepayment
of Principal hereunder paid on or prior to February 22, 2010 shall require the
simultaneous payment of a prepayment premium in an amount equal to two (2%)
percent of the Principal amount being prepaid; any optional prepayment made
after February 22, 2010 may be made without premium or penalty.

 

(b)                                 Mandatory Prepayments of Principal.  The
entire Principal balance of this Note, and all accrued and unpaid Interest
hereunder, (i) shall be required to be prepaid upon the consummation of any
Sale, and (ii) may be required to be prepaid upon the occurrence of any Event of
Default.  In addition, all or a portion of the Principal of this Note shall be
required to be prepaid as and to the extent provided in Section 2.02(b) of the
Loan Agreement.

 

(c)                                  Application of Payments.  Any and all
prepayments hereunder shall be applied first to any prepayment premium required
under Section 2(a) above, then to unpaid accrued Interest on the Principal
amount being prepaid, and then to Principal.

 

3.                                       Conversion.

 

(a)                                  Optional and Mandatory Conversion.  The
Payee may, at its option, upon written notice to the Maker given at any time and
from time to time, convert all or any portion of the unpaid Principal balance of
this Note, and/or any accrued Interest thereon, into shares of common stock of
the Maker (“Common Stock”), at a price of $0.30 per share of Common Stock (as
same may be adjusted from time to time in accordance herewith, the “Conversion
Price”).  The effective date of any conversion hereunder is herein referred to
as the “Conversion Date.”  To the extent that this Note is converted only in
part, then such conversion shall be treated as a prepayment of the Principal
amount converted in accordance with Section 2(d) above, provided that no
prepayment premium shall be required in respect of any conversion.

 

(b)                                 Mechanics of Conversion.  Upon notice to the
Maker of the Payee’s conversion election as provided in Section 3(a), the Maker
shall, in accordance with Section 3(c), issue to the Payee (or to the Payee’s
designee(s) set forth in the Payee’s conversion election) the number of shares
of Common Stock to which the Payee shall be entitled upon such conversion, and
shall deliver or cause to be delivered to the Payee or such designee(s) the
certificates representing such shares of Common Stock.  All shares of Common
Stock issued or delivered upon any conversion hereunder shall, when issued or
delivered, be duly authorized, validly issued, fully paid and nonassessable.  In
lieu of any fractional shares to which the Payee would otherwise be entitled,
the Maker shall pay cash equal to such fraction multiplied by the per share
Conversion Price.

 

(c)                                  Issuance of Common Stock Upon Conversion. 
Within a reasonable time, not exceeding five (5) Business Days after the
Conversion Date, the Maker shall deliver or cause to be delivered, to or upon
the written order of the Payee of this Note so converted, certificates
representing the number of fully paid and nonassessable shares of Common Stock
into which this

 

2

--------------------------------------------------------------------------------


 

Note has been converted in accordance with the provisions of this Section 3.  If
so requested by the Maker, the Payee shall, within a reasonable time (not
exceeding five (5) Business Days after receipt by the Payee of such
certificates), surrender this Note to the Maker for cancellation, against
delivery of a replacement Note representing the remaining balance (if any) of
this Note which has not been converted.  Subject to the following provisions of
this Section 3, such conversion shall be deemed to have occurred on the
Conversion Date, so that the Payee or the Payee’s designee(s) shall be treated
for all purposes as having become the record Payee of such shares of Common
Stock at such time.

 

(d)                                 Taxes on Conversion.  The issuance of
certificates for shares for Common Stock upon the conversion of this Note shall
be made without charge by the Maker to the converting Payee for any tax in
respect of the issuance of such certificates and such certificates shall be
issued in the name of, or in such names as may be directed by, the Payee of this
Note; provided, however, that the Maker shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance or
delivery of any such certificate in a name other than that of the Payee of this
Note, and the Maker shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Maker the amount of any such tax or shall have established to the
satisfaction of the Maker that any such tax has been paid.

 

(e)                                  Adjustment of Shares.

 

(i)                                     Stock Dividends, Distributions or
Subdivisions.  In the event that, at any time and from time to time from and
after the date of this Note, the Maker shall issue additional shares of Common
Stock (or securities convertible into Common Stock) in a stock dividend, stock
distribution or subdivision paid with respect to Common Stock, or declare any
dividend or other distribution payable in additional shares of Common Stock (or
securities convertible into Common Stock) or effect a split or subdivision of
the outstanding shares of Common Stock, then, concurrently with the
effectiveness of such stock dividend, stock distribution or subdivision, the
then-effective Conversion Price shall be proportionately decreased, and the
number of shares of Common Stock issuable upon conversion of this Note shall
thus be proportionately increased.

 

(ii)                                  Combinations or Consolidations.  In the
event that, at any time and from time to time from and after the date of this
Note, the outstanding shares of Common Stock shall be combined or consolidated,
by reclassification or otherwise, into a lesser number of shares of Common
Stock, then, concurrently with the effectiveness of such combination or
consolidation, the then-effective Conversion Price shall be proportionately
increased, and the number of shares of Common Stock issuable upon conversion of
this Note shall thus be proportionately decreased.

 

(iii)                               Other Dividends or Distributions.  If the
Maker, at any time or from time to time after the issuance of this Note, makes a
distribution to the holders of Common Stock which is payable in securities of
the Maker other than Common Stock, then, in each such event, provision shall be
made so that the Payee shall receive upon conversion of this Note, in addition
to the number of shares of Common Stock, the amount of such securities of the
Maker which would have been received if the portion of this Note so converted
had been exercised for

 

3

--------------------------------------------------------------------------------


 

Common Stock on the date of such event, subject to adjustments subsequent to the
date of such event with respect to such distributed securities which shall be on
terms as nearly equivalent as practicable to the adjustments provided in this
Section 3(e)(iii) and all other adjustments under this Section 3(e).  Nothing
contained in this Section 3(e)(iii) shall be deemed to permit the payment of any
distribution in violation of the Loan Agreement.

 

(iv)                              Merger, Consolidation or Exchange.  If, at any
time or from time to time after the date of this Note, there occurs any merger,
consolidation, arrangement or statutory share exchange of the Maker with or into
any other person or entity, then, in each such event, provision shall be made so
that the Payee shall receive upon conversion of this Note the kind and amount of
shares and other securities and property (including cash) which would have been
received upon such merger, consolidation, arrangement or statutory share
exchange by the Payee if the portion of this Note so converted had been
exercised for shares of Common Stock immediately prior to such merger,
consolidation, arrangement or statutory share exchange, subject to adjustments
for events subsequent to the effective date of such merger, consolidation,
arrangement or statutory share exchange with respect to such shares and other
securities which shall be on terms as nearly equivalent as practicable to the
adjustments provided in this Section 3(e)(iv) and all other adjustments under
this Section 3(e).  Nothing contained in this Section 3(e)(iv) shall be deemed
to permit any such transaction in violation of the Loan Agreement.

 

(v)                                 Recapitalization or Reclassification.  If,
at any time or from time to time after the date of this Note, the shares of
Common Stock issuable upon conversion of this Note are changed into the same or
a different number of securities of any class of the Maker, whether by
recapitalization, reclassification or otherwise (other than a merger,
consolidation, arrangement or statutory share exchange provided for elsewhere in
this Section 3(e)), then, in each such event, provision shall be made so that
the Payee shall receive upon conversion of this Note the kind and amount of
securities or other property which would have been received in connection with
such recapitalization, reclassification or other change by the Payee if the
portion of this Note so converted had been converted immediately prior to such
recapitalization, reclassification or change, subject to adjustments for events
subsequent to the effective date of such recapitalization, reclassification or
other change with respect to such securities which shall be on terms as nearly
equivalent as practicable to the adjustments provided in this
Section 3(e)(v) and all other adjustments under this Section 3(e).

 

(vi)                              Extraordinary Dividends or Distributions.  If,
at any time or from time to time after the date of this Note, the Maker shall
declare a dividend or any other distribution upon the Common Stock payable
otherwise than out of current earnings, retained earnings or earned surplus and
otherwise than in shares of Common Stock, then the Conversion Price in effect
immediately prior to such declaration shall be reduced by an amount equal, in
the case of a dividend or distribution in cash, to the amount thereof payable
per share of Common Stock or, in the case of any other dividend or distribution,
to the value thereof per share of Common Stock at the time such dividend or
distribution was declared, as determined by the Board of Directors of the Maker
in good faith.  Such reductions shall take effect as of the date on which a
record is taken for the purposes of the subject dividend or distribution, or, if
a record is not taken, the date as of which the holders of record of Common
Stock entitled to such dividend

 

4

--------------------------------------------------------------------------------


 

or distribution are to be determined.  Nothing contained in this
Section 3(e)(vi) shall be deemed to permit the payment of any dividend or
distribution in violation of the Loan Agreement.

 

(vii)                           Dilutive Issuances.  (A)  If the Maker, at any
time or from time to time, issues or sells any Additional Shares of Common Stock
(as defined below), other than as provided in the foregoing subsections of this
Section 3(e), for a price per share (which, in the case of options, warrants,
convertible securities or other rights, includes the amounts paid therefor plus
the exercise price, conversion price or other such amounts payable thereunder)
that is less than the Conversion Price then in effect, then and in each such
case, the then applicable Conversion Price shall automatically be reduced as of
the opening of business on the date of such issue or sale, to a price determined
by multiplying the Conversion Price then in effect by a fraction (i) the
numerator of which shall be (A) the number of shares of Common Stock deemed
outstanding (as determined below) immediately prior to such issue or sale, plus
(B) the number of shares of Common Stock which the aggregate consideration
received by the Maker for the total number of Additional Shares of Common Stock
so issued would purchase at such Conversion Price, and (ii) the denominator of
which shall be the number of shares of Common Stock deemed outstanding (as
defined below) immediately prior to such issue or sale plus the total number of
Additional Shares of Common Stock so issued; provided, however, that upon the
expiration or other termination of options, warrants or other rights to purchase
or acquire Common Stock which triggered any adjustment under this
Section 3(e)(vii), and upon the expiration or termination of the right to
convert or exchange convertible or exchangeable securities (whether by reason of
redemption or otherwise) which triggered any adjustment under this
Section 3(e)(vii), if any thereof shall not have been exercised, converted or
exchanged, as applicable, the number of shares of Common Stock deemed to be
outstanding pursuant to this Section 3(e)(vii) shall be reduced by the number of
shares as to which options, warrants and rights to purchase or acquire Common
Stock shall have expired or terminated unexercised, and as to which conversion
or exchange rights shall have expired or terminated unexercised, and such number
of shares shall no longer be deemed to be outstanding; and the Conversion Price
then in effect shall forthwith be readjusted and thereafter be the price that it
would have been had adjustment been made on the basis of the issuance only of
the shares of Common Stock actually issued.  For purposes of the preceding
sentence, the number of shares of Common Stock deemed to be outstanding as of a
given date shall be the sum of (x) the number of shares of Common Stock actually
outstanding, (y) the number of shares of Common Stock into which this Note could
be converted on the day immediately preceding the given date, and (z) the number
of shares of Common Stock which could be obtained through the exercise or
conversion of all other rights, options and convertible securities outstanding
on the day immediately preceding the given date.  “Additional Shares of Common
Stock” shall mean all shares of Common Stock, and all options, warrants,
convertible securities or other rights to purchase or acquire Common Stock,
issued by the Maker other than (i) shares of Common Stock issued pursuant to the
exercise of options, warrants or convertible securities outstanding on the date
hereof (without giving effect to any voluntary reduction of the exercise price
or conversion price thereunder), or hereafter issued from time to time pursuant
to and in accordance with stock purchase or stock option plans as in effect on
the date hereof, and (ii) shares of Common Stock and/or options, warrants or
other Common Stock purchase rights for up to an aggregate of 5,000,000 shares of
Common Stock (such number to be subject to adjustment in accordance with
Sections 3(e)(i) and 3(e)(ii) above), where such options, warrants or other
rights are issued both (x) with exercise prices per share of

 

5

--------------------------------------------------------------------------------


 

Common Stock at the then-current fair market value of a share of Common Stock,
as determined in good faith by the Board of Directors of the Maker or the
Compensation Committee thereof, and (B) to employees, officers or directors of,
or consultants to, the Maker or any Subsidiary pursuant to stock purchase or
stock option plans or other arrangements that are approved by the Maker’s Board
of Directors or the Compensation Committee thereof, and by the Maker’s
stockholders.

 

(B)                                In the event that the exercise price,
conversion price, purchase price or other price at which shares of Common Stock
are purchasable pursuant to any options, warrants, convertible securities or
other rights to purchase or acquire Common Stock is reduced at any time or from
time to time (other than under or by reason of provisions designed to protect
against dilution), then, upon such reduction becoming effective, the Conversion
Price then in effect hereunder shall forthwith be decreased to such Conversion
Price as would have been obtained had the adjustments made and required under
this Section 3(e)(vii) upon the issuance of such options, warrants, convertible
securities or other rights been made upon the basis of (and the total
consideration received therefor) (i) the issuance of the number of shares of
Common Stock theretofore actually delivered upon the exercise, conversion or
exchange of such options, warrants, convertible securities or other rights,
(ii) the issuance of all of the Common Stock and all other options, warrants,
convertible securities and other rights to purchase or acquire Common Stock
issued after the issuance of the modified options, warrants, convertible
securities or other rights, and (iii) the original issuance at the time of the
reduction of any such options, warrants, convertible securities or other rights
then still outstanding.

 

(C)                                In no event shall an adjustment under this
Section 3(e)(vii) be made if it would result in an increase in the then
applicable Conversion Price.

 

(viii)                        Certificate of Adjustment.  Whenever the
Conversion Price and/or the number of shares of Common Stock receivable upon
conversion of this Note is adjusted, the Maker shall promptly deliver to the
Payee a certificate of adjustment, setting forth the Conversion Price and/or
shares of Common Stock issuable after adjustment, a brief statement of the facts
requiring the adjustment and the computation by which the adjustment was made. 
The certificate of adjustment shall be prima facie evidence of the correctness
of the adjustment.

 

(ix)                                Successive Application.  The provisions of
this Section 3(e) shall be applicable successively to each event described
herein which may occur subsequent to the date of this Note and prior to the
conversion in full of this Note.

 

(x)                                   Fractional Shares.  No fractional shares
of Common Stock shall be issuable by reason of any adjustments made pursuant to
this Section 3(e); and in lieu of any such fractional shares, the Maker shall
pay cash therefor in accordance with Section 3(b) above.

 

(f)                                    No Impairment. The Maker will not, by
amendment of its incorporation documents or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder but will at all times
in good faith assist in the carrying out of all the provisions of this Section 3
and in the taking of all such action as may be necessary or appropriate in order
to protect the conversion rights of the

 

6

--------------------------------------------------------------------------------


 

Payee of this Note against impairment.  In the event of any merger or
consolidation in which the Maker is not the surviving entity, the Maker shall
make appropriate arrangements in order that, upon any subsequent conversion of
this Note, the Payee shall become entitled to receive the same securities or
other consideration that such Payee would have received had such conversion been
made immediately prior to the consummation of such merger or consolidation,
subject to further adjustments, of the type provided in this Note, with respect
to any events relating to any such securities occurring subsequent to the
consummation of such merger or consolidation.

 

(g)                                 Common Stock Reserved.  The Maker shall at
all times reserve and keep available out of its authorized but unissued Common
Stock such number of shares of Common Stock as shall from time to time be
sufficient to effect the full conversion of this Note into Common Stock.

 

(h)                                 Restricted Securities.  The shares of Common
Stock issuable to the Payee hereunder (the “Shares”) may not, at the time of
issuance, have been registered under any federal or state securities laws, and
may constitute “restricted securities” within the meaning of federal and state
securities laws.  By its receipt of Shares, if the Shares are not then the
subject of an effective registration statement under the Securities Act, the
Payee will be deemed to acknowledge and confirm that it is receiving such Shares
for its own account for investment, and not with a view to the resale or
distribution thereof in violation of any federal or state securities laws.

 

4.                                       Events of Default.  The occurrence or
existence of an Event of Default under the Loan Agreement shall constitute a
default under this Note and shall entitle the Payee to accelerate the entire
indebtedness hereunder and take such other action as may be provided for in the
Loan Agreement and/or in any and all other instruments evidencing and/or
securing the indebtedness under this Note, or as may be provided under the law.

 

5.                                       Assignment.  This Note shall be binding
upon and shall inure to the benefit of the respective successors and permitted
assigns of the parties hereto, provided that the Maker may not assign any of its
rights or obligations hereunder without the prior written consent of the Payee.

 

6.                                       Waiver and Amendment.  No waiver of a
right in any instance shall constitute a continuing waiver of successive rights,
and any one waiver shall govern only the particular matters waived.  Neither any
provision of this Note nor any performance hereunder may be amended or waived
except pursuant to an agreement in writing signed by the party against whom
enforcement thereof is sought.  Except as otherwise expressly provided in this
Note, the Maker hereby waives diligence, demand, presentment for payment,
protest, dishonor, nonpayment, default, notice of any and all of the foregoing,
and any other notice or action otherwise required to be given or taken under the
law in connection with the delivery, acceptance, performance, default,
enforcement or collection of this Note, and expressly agrees that this Note, or
any payment hereunder, may be extended, modified or subordinated (by forbearance
or otherwise) from time to time, without in any way affecting the liability of
the Maker.  The Maker further waives the benefit of any exemption under the
homestead exemption laws, if any, or any other exemption, appraisal or
insolvency laws, and consents that the Payee may release or surrender,

 

7

--------------------------------------------------------------------------------


 

exchange or substitute any personal property or other collateral security now
held or which may hereafter be held as security for the payment of this Note.

 

7.                                       Governing Law.  This Note shall be
construed in accordance with and governed by the laws of the State of New York,
except to the extent superseded by Federal enactments.

 

8.                                       Consent to Jurisdiction; Waiver of Jury
Trial.  The Maker hereby consents to the jurisdiction of all courts of the State
of New York and the United States District Court for the Southern District of
New York, as well as to the jurisdiction of all courts from which an appeal may
be taken from such courts, for the purpose of any suit, action or other
proceeding arising out of or with respect to this Note.  The Maker hereby waives
the right to interpose any counterclaims (other than compulsory counterclaims)
in any action brought by the Payee hereunder, provided that this waiver shall
not preclude the Maker from pursuing any such claims by means of separate
proceedings.  THE MAKER HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS WHICH IT
MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The Payee may file a copy of
this Note as evidence of the foregoing waiver of right to jury trial.

 

9.                                       Usury Savings Clause.  All agreements
between the Maker and the Payee are hereby expressly limited to provide that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the indebtedness evidenced hereby exceed the maximum amount which the Payee is
permitted to receive under applicable law.  If, from any circumstances
whatsoever, fulfillment of any provision hereof or of the Loan Agreement or any
Loan Document thereunder, at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by law, then,
ipso facto, the obligation to be fulfilled shall automatically be reduced to the
limit of such validity, and if from any circumstance the Payee shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal balance of any of the Maker’s Obligations (as such term is defined
in the Loan Agreement) to the Payee, and not to the payment of interest
hereunder.  To the extent permitted by applicable law, all sums paid or agreed
to be paid for the use, forbearance or detention of the indebtedness evidenced
by this Note shall be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full, to the end that the rate
or amount of interest on account of such indebtedness does not exceed any
applicable usury ceiling.  As used herein, the term “applicable law” shall mean
the law in effect as of the date hereof, provided, however, that in the event
there is a change in the law which results in a higher permissible rate of
interest, then this Note shall be governed by such new law as of its effective
date.  This provision shall control every other provision of all agreements
between the Maker and the Payee.

 

10.                                 Collection Costs.  In the event that the
Payee shall place this Note in the hands of an attorney for collection during
the continuance of any Event of Default, the Maker shall further be liable to
the Payee for all costs and expenses (including reasonable attorneys’ fees)
which may be incurred by the Payee in enforcing this Note, all of which costs
and expenses shall be

 

8

--------------------------------------------------------------------------------


 

obligations under and part of this Note; and the Payee may take judgment for all
such amounts in addition to all other sums due hereunder.

 

11.                                 Effect on Prior Note.  This Note amends,
restates and supercedes in its entirety the Term Note (Tranche B) dated
February 22, 2008 issued by the Maker to ComVest, provided that this Note does
not effect a novation of the outstanding obligations under such prior Amended
and Restated Convertible Term Note (all of which obligations shall henceforth be
evidenced by this Note).

 

[The remainder of this page is intentionally blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

/s/ John B. Kaiser

 

 

Name: John B. Kaiser

 

 

Title: Chief Executive Officer

 

10

--------------------------------------------------------------------------------